Citation Nr: 1024166	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  07-16 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1975 until May 
1986.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Houston, Texas.

In April 2010 the Veteran testified at a video-conference 
hearing before the undersigned.  A transcript of that hearing 
is of record.  At that time she submitted a waiver of RO 
consideration of all evidence submitted at the time of her 
hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims to have injured her back during active 
service.  Specifically, during her April 2010 hearing before 
the undersigned, the Veteran indicated three in-service 
traumas, including two motor vehicle accidents and an 
incident in which she was struck in the back with a board or 
pool cue.

Service treatment records associated with the Veteran's 
claims file appear to have all been submitted by the Veteran.  
Of record is a May 2003 Personnel Information Exchange System 
(PIES) response indicating that the Veteran's "PERSONNEL 
RECORD WAS RETIRED TO CODE 13, BUT THE HEALTH JACKET (SMRS) 
IS NOT PART OF THE FILE AND RETIRED TO CODE 13."  These 
facts leave the Board with the question as to whether there 
are outstanding service treatment records relevant to the 
Veteran's claim.  

VA has a duty to make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  Whenever VA attempts to obtain 
records from a Federal department or agency, such efforts 
must continue until such time as it is reasonably certain 
that such records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain the records would be futile.  38 U.S.C.A. 
§ 5103A(b)(3).  

In the instant case, the single effort to obtain service 
treatment records, standing alone, is insufficient for the 
Board to determine that no more records exist or cannot be 
obtained.  Therefore remand is necessary so that VA can meet 
the statutory duty assist described above.  

Moreover, if it turns out that the Veteran's service 
treatment records have been lost while in the custody of the 
Federal government and through no fault of her own, VA has 
heightened duties to notify and assist.  Washington v. 
Nicholson  19 Vet. App. 362, 369-370 (Vet. App. 2005).  This 
includes an obligation to assist the Veteran in obtaining 
alternate evidence.  Id. at 370 (citing Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  Finally, VA must advise the 
Veteran to submit alternate forms of evidence to support her 
claim and must provide assistance, if requested, to obtain 
such evidence.  Id. (citing Dixon v. Derwinski, 3 Vet. App. 
261 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Continue efforts to obtain the 
Veteran's service treatment records until 
the records are either obtained, or until 
such time as it is reasonably certain that 
such records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain the records would be futile.  If 
the records are obtained, associate them 
with the claims file.  If the records are 
not obtained, document all efforts to 
obtain the records and associate such 
documentation with the claims file.  If it 
is determined that the records do not 
exist or that further efforts to obtain 
the records would be futile, the record 
must support such a determination.  

2.  If the records referred to above are 
not obtained, by letter inform the Veteran 
of such and advise her to submit alternate 
forms of evidence or to identify sources 
of such evidence and complete the 
necessary documentation for VA to assist 
her in obtaining the evidence.  

3.  If any additional relevant evidence is 
obtained, ensure that the Veteran is 
provided an opportunity for an additional 
VA examination of her back.  The claims 
file must be provided to the examiner, the 
examiner must review the claims file, and 
the examiner must annotate his or her 
report as to whether the claims file was 
reviewed.  The examiner is asked to 
provide an opinion as to whether it is at 
least as likely (a 50 percent or greater 
probability) that any current back 
disorder had onset during the Veteran's 
active service or was caused by her active 
service.  A complete rationale must be 
provided for any opinion rendered; a mere 
conclusion and recitation of facts is not 
an adequate examination.  

4.  Then, readjudicate the claim on 
appeal.  If the benefit sought is not 
granted, provide the Veteran and her 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


